Case 3:20-cv-00768-JAG-EWH Document 2 Filed 10/21/20 Page 1 of 2 PagelD# 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

RODNEY PAUL HODNETT,

Petitioner,
v. Civil Action No. 3:20CV768
UNKNOWN,

Respondent.

MEMORANDUM OPINION

Rodney Paul Hodnett has submitted a motion asking for an extension of time in which to
file a motion under 28 U.S.C. § 2254. Federal Courts, however, lack jurisdiction to consider the
timeliness of a § 2254 petition until it is actually filed. Gregory v. Bassett, No. 3:07cv790, 2009
WL 455267, at *2 (E.D. Va. Feb. 23, 2009) (citations omitted); see United States v. White, 257 F.
App’x 608, 609 (4th Cir. 2007) (holding that no case or controversy existed before § 2255 motion
was actually filed (citing United States v. Leon, 203 F.3d 162, 164 (2d Cir. 2000))). Because a
§ 2254 petition did not accompany Hodnett’s motion for an extension of time and because the
motion did not contain any cognizable claims for habeas relief, Hodnett’s motion for an extension
of time (ECF No. 1) will be DENIED. See Ramirez v. United States, 461 F. Supp. 2d 439, 440-
41 (E.D. Va. 2006) (citations omitted).

This action will be DISMISSED WITHOUT PREJUDICE.

The Clerk is DIRECTED to forward to Hodnett the form for filing a petition under 28
U.S.C. § 2254. Any § 2254 petition that Hodnett files must conform to the rules governing such
motions and be sworn to under the penalty of perjury. See Rules Governing § 2254 Proceedings

for the U.S. District Courts, Rule 2(c). Hodnett also is advised that § 2254 petitions are subject to
Case 3:20-cv-00768-JAG-EWH Document 2 Filed 10/21/20 Page 2 of 2 PagelD# 4

a one-year statute of limitations and a restriction against second or successive petitions. See 28
U.S.C. § 2244(b)(3), (d).

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1). A COA will not issue unless
a prisoner makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate whether
(or, for that matter, agree that) the petition should have been resolved in a different manner or that
the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v.
McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).
No law or evidence suggests that Hodnett is entitled to further consideration in this matter. A
certificate of appealability will be DENIED.

An appropriate Order shall issue.

 

_ Isf Je fs
John A. Gibney, Jr. a [
ge

Date:2| October 2020 United States District Ju

Richmond, Virginia

 

 

 
